Citation Nr: 0215445	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  02-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for asthma.

(The issue of entitlement to service connection for heart 
disease, to include hypertension, will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1967.  He had additional periods of active duty for training, 
including from July 10 to July 24, 1999.

This matter comes to the Board on appeal from a February 2002 
rating decision of the Regional Office (RO) that, in 
pertinent part, denied the veteran's claim for service 
connection for asthma.  

The Board is undertaking additional development concerning 
the issue of entitlement to service connection for heart 
disease, to include hypertension, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The service medical records for the veteran's first 
period of service are negative for complaints or findings 
pertaining to asthma.

2.  Asthma was initially documented many years after service 
and has not been shown to be related to service.

3.  The veteran suffered an exacerbation of asthma during a 
period of active duty for training in July 1999.

4.  There is no competent medical evidence demonstrating that 
the asthma underwent a permanent increase in severity during 
the veteran's period of active duty for training in July 
1999.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service or 
during active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case 
apprised the veteran of the law applicable in adjudicating 
the appeal.  The correspondence reflects that the veteran's 
representative received a copy.  In addition, in compliance 
with Quartuccio v. Principi, 16 Vet. App. 183 (2002), by 
letter dated in October 2001, the RO advised the veteran of 
the evidence he needed to provide and the development VA 
would undertake.  There is no indication that any 
communication was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and the VA, have been 
met.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA, service department and private 
treatment records.  The veteran has not indicated that there 
is any additional evidence that could be obtained.  
Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which are to be considered to determine whether the increase 
is due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306.

The evidence in support of the veteran's claim consists of 
medical records reflecting treatment for asthma and his 
testimony at a hearing before the undersigned in September 
2002.  Service department clinical records disclose that the 
veteran was seen on July 14, 1999, while he was on active 
duty for training.  It was noted that he had a history of 
asthma.  Following an examination, the impressions included 
reactive airway disease exacerbation.  He was seen later that 
day and it was again indicated that he had a reactive airway 
disease exacerbation.  

In a statement dated in July 1999, a serviceman related that 
he awoke on July 14, 1999 and heard the veteran coughing 
violently.  He noted that the veteran used an asthma inhaler 
and seemed to get better.  This occurred again and he took 
the veteran to sick call.  He related that the veteran was 
told that he had an acute asthma problem.  

DA Form 2173, Statement of Medical Examination and Duty 
Status, dated July 14, 1999, reveals that the veteran had an 
asthma exacerbation while on active duty for training.  

A statement dated July 1999 from a private physician shows 
that the veteran had been a patient of the doctor since March 
1989.  He related that he treated the veteran for asthma, for 
which he took medication.  The physician commented that 
stress, smoke and dust worsened the veteran's asthmatic 
condition.  

A private referral authorization dated in August 1999 shows 
that the veteran had mild worsening asthma, in spite of 
medication.  

DA Form 261, Line of Duty and Misconduct Status, dated in 
November 1999, shows that the veteran was awakened on July 
14, 1999 with an asthma attack.  It was noted that the 
veteran had pre-existing asthma that was aggravated by the 
field environment.  The medical diagnosis was asthma 
exacerbation.  It was concluded that it was in the line of 
duty, aggravation, this episode only.  

The evidence against the veteran's claim consists of the 
service medical records, service department medical records, 
and statements from private physicians.  The service medical 
records from the veteran's first period of active duty, 
including examination in April 1967 for separation from 
service, are negative for complaints or findings of asthma.  
The Board acknowledges that the veteran apparently had an 
exacerbation of asthma during the period of active duty for 
training in July 1999.  It is significant to point out that 
in a January 2000 statement, one of the veteran's private 
physicians wrote that the veteran had been treated for asthma 
and reactive airway disease since 1989, and that it was made 
worse by dust, smoke and stress.  The physician reported that 
the symptoms had worsened over the years, to the point where 
the veteran was seeing a specialist on a regular basis.  No 
earlier clinical documentation of asthma is of record.  
Following a VA respiratory examination in April 2001, the 
diagnoses were reactive airway disease and possible component 
of chronic obstructive pulmonary disease.

Several letters have been received from K.L. Yang, M.D.  In 
September 1999, he related that the veteran had a diagnosis 
of acute asthma for seven years.  He stated that the veteran 
seemed to be getting worse, with more frequent exacerbations 
and increasing shortness of breath over the previous year or 
so.  It was noted that the veteran worked in an old building 
with a lot of mold and dust.  In a January 2000 letter, Dr. 
Yang noted that the veteran said that his shortness of breath 
seemed to be worse at work and that if he was out on 
weekends, his symptoms were usually a little bit better.  Dr. 
Yang reported in November 2000 that the veteran had been 
doing well without recent exacerbations.  The impression was 
that the veteran's asthma appeared to be under control.  The 
veteran was to be seen for a follow-up visit in one year, 
sooner if necessary.

Although the veteran asserted during the hearing before the 
undersigned in September 2002 that he was treated for asthma 
in 1964 while he was on active duty, there is no clinical 
evidence to support this allegation.  Indeed, there is no 
medical evidence of any treatment for asthma during his first 
period of active service or for many years thereafter.  

The record reflects that asthma was initially clinically 
noted in 1989 and has not been related by competent evidence 
to his initial period of active service ending in 1967.  It 
is not disputed that the veteran sustained an exacerbation of 
asthma while he was on active duty for training in 1999.  It 
must be observed, however, that in order to establish 
aggravation, the evidence must show that there was a 
permanent increase in the severity of the preexisting asthma 
during the period of active duty for training.  Such a 
conclusion cannot be made in this case.  In this regard, the 
Board points out that his private physicians have stated that 
the condition had been worsening over time.  This 
demonstrates that any increase in severity of the asthma did 
not commence during his active duty for training.  As noted 
above, Dr. Yang opined in September 1999, approximately two 
months following the exacerbation during active duty for 
training, that the veteran's symptoms had been getting worse 
for the previous year.  The evidence supporting the veteran's 
claim that his condition was aggravated during active duty 
for training consists primarily of his statements, including 
his testimony at a hearing in September 2002.  In contrast, 
the medical evidence of record demonstrates that the 
veteran's asthma was increasing in severity over time, and 
that his recurrent episode of symptoms during his period of 
active duty for training in July 1999 were consistent with 
his medical history and disease characteristics.  The Board 
finds that the medical evidence is of greater probative value 
than the veteran's statements regarding the nature of his 
asthma.  The Board concludes, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for asthma.


ORDER

Service connection for asthma is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

